                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION



TINNUS ENTERPRISES, LLC, ZURU                           §
LTD., ZURU, INC., ZURU, LLC, ZURU                       §
PTY LTD., ZURU UK LTD.,                                 §    CIVIL ACTION NO. 6:15-CV-00551-RWS
                                                        §
                                                        §
                   Plaintiffs,                          §
                                                        §
v.                                                      §
                                                        §
TELEBRANDS CORPORATION, BED                             §
BATH    &     BEYOND    INC.,
BULBHEAD.COM, LLC,


                   Defendants.

                       REDACTED MEMORANDUM OPINION AND ORDER

          Before the Court is Defendants’ Telebrands Corporation (“Telebrands”), Bed Bath &

Beyond Inc. (“Bed Bath”), and Bulbhead.com LLC (“Bulbhead”) (collectively “Defendants”)

Motion to Exclude Plaintiffs’ expert Alan Ratliff’s Opinion on Damages. (Doc. No. 419.)

Plaintiffs Tinnus Enterprises, ZURU Ltd., ZURU Inc., ZURU LLC, ZURU PTY Ltd., and

ZURU UK Ltd. (collectively “Plaintiffs”) filed a response (Doc. No. 434), to which Defendants

filed a reply (Doc. No. 452). For the reasons stated herein, Defendants’ Motion (Doc. No. 419) is

DENIED.

                                              BACKGROUND

          On June 9, 2015, Plaintiffs ZURU Ltd. and Tinnus filed the instant action against

Defendants Telebrands and Bed Bath1 (collectively “Defendants”) alleging infringement of U.S.

Patent No. 9,051,066 (“the ’066 Patent”). Shortly after the filing of this case, the Court issued an


1
    Prometheus Brands, LLC was subsequently dismissed and Defendant Bulbhead was added. (Doc. Nos. 25, 227.)

                                                        1
injunction preventing Telebrands from selling its accused water balloon products—Balloon

Bonanza. (Doc. Nos. 66, 84, 91.) This case then proceeded through claim construction, numerous

discovery disputes, contempt proceedings, and up to dispositive motions and pretrial. At that

point in time, concurrent proceedings at the Patent Trial and Appeal Board (“PTAB”) concluded

and the PTAB issued a final written decision holding that the asserted claims of the ’066 Patent

were invalid as indefinite. The decision of the PTAB was appealed to the Federal Circuit and

Defendants asked the Court to stay the case. This Court ultimately stayed this case on January

24, 2017, pending appeal of the PTAB’s decision. (Doc. No. 308.) On June 7, 2018, the parties

filed notices informing the Court of the Federal Circuit’s decision reversing and remanding the

PTAB’s final written decision. (Doc. Nos. 332, 333.) The Court therefore lifted the stay in this

case and held a status conference to discuss resuming this action. (Doc. No. 334.) At the status

conference, the parties raised issues that needed to be resolved before proceeding to trial,

including claim construction, estoppel, venue, and standing.

       This case has since been proceeding on an expedited schedule for trial. (Doc. No. 382.)

On March 5, 2019, the parties filed their dispositive and/or Daubert motions. (Doc. Nos. 394,

395, 396, 397, 398, 399, 400, 401, 402, and 403.) The Court denied the motions, directing the

parties to meet and confer and re-file the remaining motions by March 15, 2019. (Doc. No. 411.)

The Court instructed the parties that each re-filed motion should begin with “a paragraph

explaining why the motion is timely, which issues the Court has previously resolved, and what

specific issues remain for the Court to resolve prior to trial.” Id. at 4. Accordingly, Defendants

re-filed the instant motion. (Doc. No. 419.)

                                     LEGAL STANDARD




                                                2
       Rule 702 provides that an expert witness may offer opinion testimony if: (a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to understand the

evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c)

the testimony is the product of reliable principles and methods; and (d) the expert has reliably

applied the principles and methods to the facts of the case. Fed.R.Evid. 702.

       The Rules also “assign to the trial judge the task of ensuring that an expert’s testimony

both rests on a reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow

Pharms. Inc., 509 U.S. 579, 594, 597 (1993). “The relevance prong [of Daubert] requires the

proponent [of the expert testimony] to demonstrate that the expert’s ‘reasoning or methodology

can be properly applied to the facts in issue.’” Johnson v. Arkema, Inc., 685 F.3d 452, 459 (5th

Cir. 2012) (quoting Curtis v. M & S Petroleum, Inc., 174 F.3d 661, 668 (5th Cir. 1999)). “The

reliability prong [of Daubert] mandates that expert opinion ‘be grounded in the methods and

procedures of science and . . . be more than unsupported speculation or subjective belief.’”

Johnson, 685 F.3d at 459 (quoting Curtis, 174 F.3d at 668).

       In assessing the “reliability” of an expert’s opinion, the trial court may consider a list of

factors including: “whether a theory or technique . . . can be (and has been) tested,” “whether the

theory or technique has been subjected to peer review and publication,” “the known or potential

rate of error,” “the existence and maintenance of standards,” and “general acceptance” of a

theory in the “relevant scientific community.” Daubert, 509 U.S. at 593–94; see also Kumho

Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150 (1999) (“Daubert makes clear that the factors it

mentions do not constitute a ‘definitive checklist or test.’”); U.S. v. Valencia, 600 F.3d 389, 424

(5th Cir. 2010). “The proponent need not prove to the judge that the expert’s testimony is

correct, but she must prove by a preponderance of the evidence that the testimony is reliable.”



                                                 3
the scope of Mr. Ratliff’s report in questioning him during his deposition and suggest that such

cross-examination by Defendants at trial would open the door to Mr. Ratliff’s answers. Id. at 15.

       I.      Zuru Ltd.’s Costs

       Defendants contend that Mr. Ratliff’s opinions are a proxy to recover Zuru Inc.’s profits

because his costs for the profit margin are Zuru Inc.’s costs. (Doc. No. 419, at 9.) Defendants

contend this proxy is so because Mr. Ratliff’s Ltd.-specific incremental profit margin assumes

that Zuru Ltd. would have the same costs as Zuru Inc. Id. at 10. Defendants contend that this

assumption is an unreliable fiction because there is “no dispute that INC manufactured the

product, incurred the costs of goods sold, and handled shipping and other costs to fulfill orders.”

Id. Plaintiffs contend that an attack on an expert’s assumptions, like Mr. Ratliff’s cost

assumptions, go to the credibility of the expert’s testimony, not the admissibility. (Doc. No. 434,

at 8.) Further, Plaintiffs contend that Mr. Ratliff properly calculated the profit margin for Zuru

Ltd. by starting with sales to Wal-Mart and subtracting the costs of goods sold. Id. at 9. Plaintiffs

contend that Mr. Ratliff explained that “ZURU Ltd.’s cost of goods sold was not independent of

ZURU Inc.’s cost of goods sold or cost of manufacturing since it was the manufacturing and

marketing entity.” Id. at 9.

       Mr. Ratliff’s cost assumptions are not a basis to exclude his testimony in this instance.

Oddly, Defendants attack Mr. Ratliff’s cost assumption for Zuru Ltd. as being the same as Zuru

Inc. and note that there is “no dispute that INC manufactured the product, incurred the costs of

goods sold, and handled shipping and other costs to fulfill orders.” (Doc. No. 419, at 9.) This

suggests that Mr. Ratliff may in fact be overcompensating the costs and expenses attributable to

Zuru Ltd. If indeed Mr. Ratliff’s assumption of costs and/or expenses for Zuru Ltd. is high, then

his Zuru Ltd. profit margin is artificially low. While the Court has excluded Zuru Ltd.’s recovery



                                                 5
of Zuru Inc.’s lost profits, Mr. Ratliff’s assumption regarding costs does not violate the spirit of

that order. (Doc. Nos. 368, 379.) Moreover, Mr. Ratliff has explained why he believes Zuru

Ltd.’s incremental costs would have been the same as Zuru Inc.’s. (Doc. No. 434-4, at 95:22–

96:21.) Mr. Ratliff’s assumption and explanation regarding these costs does not subject his

opinions to exclusion. Rather, the Court agrees that Defendants’ challenge goes to the weight of

his testimony. Accordingly, the Court finds no basis to exclude Mr. Ratliff’s opinions on Zuru

Ltd.’s profit margin.

       II.     Mr. Ratliff’s $ Royalty and Alleged New Opinions

       Defendants next contend that Mr. Ratliff originally opined that the result of the

hypothetical negotiation would be a minimum royalty of                %. (Doc. No. 419, at 11.)

Defendants contend that, in his supplemental report, Mr. Ratliff relies on Ms. Mowbray’s

testimony from the Tinnus II trial to support the position that Zuru Ltd. would never have

accepted less than a $ per unit royalty to license the patents-in-suit, creating an upper boundary

on the reasonable royalty. Id. Defendants contend that this new upper boundary should be

excluded because it is an improper attempt to “launder the unreliable opinions of a party witness

through an expert.” Id. Along these lines, Defendants contend that Mr. Ratliff offered new

opinions not contained in his report during his deposition when he explained how his royalty

number and Ms. Mowbray’s number were different and how that range can be considered by the

jury. Id. at 13. Plaintiffs contend that Mr. Ratliff has not changed his royalty opinion in this

matter and merely relies on testimony from the Tinnus II trial as an additional basis for his

opinion of a     % minimum royalty. (Doc. No. 434, at 12–13.) Plaintiffs contend that any

response outside the scope of Mr. Ratliff’s report was intentionally solicited by Defendants and

therefore opened the door to the subject matter. Id. at 15.



                                                 6
       Here, the specific statement Defendants identify to strike in Mr. Ratliff’s supplemental

report is as follows: “based on ZURU’s actual experience and issues with Telebrands in the

marketplace, ZURU would never accept less than $ per unit to license the patents-in-suit to

Telebrands, representing ZURU’s profit, as an upper boundary on the reasonable royalty.” (Doc.

No. 419, at 11.) As an expert, Mr. Ratliff is allowed to rely on statements he personally

observed, including Ms. Mowbray’s prior testimony. See Factory Mut. Ins. Co. v. Alon USA

L.P., 705 F.3d 518, 523 (5th Cir. 2013) (“[e]xpert witnesses may base opinions on facts or data

that the expert ‘has been made aware of or personally observed.’”) (citing Fed.R.Evid. 703).

Moreover, Mr. Ratliff used this information to confirm his understanding and equate his already-

established royalty opinions, not to form the basis of a new opinion. Indeed, as Defendants

suggest “Mr. Ratliff does not even share the opinion that Ms. Mowbray’s $ per unit figure

represents a reasonable royalty.” Id. at 12. Thus, the suggestion of this contradiction

demonstrates that Mr. Ratliff’s opinions are ripe for cross-examination. Accordingly, the Court

declines to strike Mr. Ratliff’s opinions on this basis.

       As to the contention that Mr. Ratliff intends to offer opinions outside of his expert report,

the Court finds no basis to preemptively strike Mr. Ratliff’s opinions. Indeed, the record reflects

that the testimony in question was provided in response to Defendants’ questioning of Mr. Ratliff

during his deposition. See Doc. No. 419, at 13, citing Ratliff Deposition (cited herein as Doc. No.

434-4), at 129:15–130:18. Furthermore, the parties will provide the Court with copies of all

expert reports prior to the start of trial and the Court can appropriately take up any objections to

expert opinion being outside the scope during the course of testimony at trial.

                                          CONCLUSION




                                                  7
       For the reasons stated herein, Defendants’ Motion (Doc. No. 419) is DENIED. Within

seven (7) days of the issuance of this Order, the parties shall file a notice with the Court as to

whether this Order can be unsealed, or request appropriate redaction.




            So ORDERED and SIGNED this 3rd day of April, 2019.




                                                8
